DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

In view of further search, arguments presented by Applicant (24MAY2022), claims amended by Applicant (24MAY2022) with further amendment by Examiner’s Amendment (below), Claims 1 - 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Amendment

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this Examiner's amendment was given via email from Felicito GUIYAB (Reg. No. 66,820) on 10JUN2022. 
This listing of claims replaces all prior versions and listings in the application.

1. (Currently Amended) One or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors to perform acts comprising:
	using a combination of an image sensor, light intensity, Wi-Fi radio, and a proximity sensor to determine that a user device is within an indoor environment;
	receiving an indication of an acceleration event at a start position and a deceleration event associated with the user device that is located in the indoor environment; 
	determining a traveled distance of the user device based at least on an amount of time elapsed between the acceleration event and the deceleration event; 
	obtaining sensor data collected during the time elapsed and associated with the user device, wherein the sensor data includes a proximity of the user device to one or more checkpoint devices that are associated with corresponding zones within the indoor environment; 
	determining a direction of travel of the user device based at least on the sensor data; 
	mapping, using an architectural plan associated with the indoor environment, a finish position relative to the start position of the user device in the indoor environment based at least on the traveled distance and the direction of travel; and
	using aggregated from multiple user devices to predict the predicted distance between floors is appended to the architectural plan of the indoor environment.

2. (Previously Presented) The one or more non-transitory computer-readable media of claim 1, wherein the acts further comprise:
obtaining the architectural plan associated with the indoor environment;
identifying a number of floor levels in the indoor environment based at least on the architectural plan, wherein the number of floor levels is greater than one; 
determining distances between consecutive floor levels; and 
identifying a floor level corresponding to the finish position based at least on the distances between the consecutive floor levels, the traveled distance, and the direction of travel.

3.	(Currently Amended) The one or more non-transitory computer-readable media of claim 1, wherein the acts further comprise:
obtaining the architectural plan associated with the indoor environment;
identifying a number of floor levels in the indoor environment based at least on the architectural plan, wherein the number of floor levels is greater than one;
receiving the crowdsourced data indicative of traveled distances between the floor levels from the user devices located in the indoor environment;
generating predicted distances between consecutive floor levels based at least on the crowdsourced data; and
identifying a floor level corresponding to the finish position based at least on the predicted distances between the consecutive floor levels, the traveled distance, and the direction of travel.

4. (Previously Presented) The one or more non-transitory computer-readable media of claim 1, wherein the acts further comprise:
obtaining the architectural plan associated with the indoor environment;
identifying a number of terminals in the indoor environment based at least on the architectural plan, wherein the number of terminals is greater than one; 
determining distances between consecutive terminals; and 
identifying a terminal corresponding to the finish position based at least on the distances between the consecutive terminals, the traveled distance, and the direction of travel.

5. (Previously Presented) The one or more non-transitory computer-readable media of claim 1, wherein the acts further comprise:
obtaining the architectural plan associated with the indoor environment;
identifying a number of terminals in the indoor environment based at least on the architectural plan, wherein the number of terminals is greater than one; 
receiving the crowdsourced data indicative of traveled distances between the terminals from a plurality of user devices located in the indoor environment;
predicting distances between consecutive terminals based at least on the crowdsourced data; and
identifying a terminal corresponding to the finish position based at least on the predicted distances between the consecutive terminals, the traveled distance, and the direction of travel.

6. (Previously Presented) The one or more non-transitory computer-readable media of claim 1, wherein the acts further comprise:
determining whether the time elapsed is below a predetermined threshold; and 
in response to the time elapsed that is below the predetermined threshold, determining that the start position is the same as the finish position. 

7. (Original) The one or more non-transitory computer-readable media of claim 1, wherein the sensor data comprises at least one of image data, signal strength, directional data, audio echo data, light intensity data, proximity data, and Wi-Fi data.  

8. (Previously Presented) The one or more non-transitory computer-readable media of claim 1, wherein the acts further comprise:
determining whether the sensor data indicates that the proximity between the user device and a checkpoint device in the indoor environment is below a predetermined threshold; and
in response to the proximity that is below the predetermined threshold, determining the start position of the user device based at least on the proximity between the user device and checkpoint device.

9. (Currently Amended) A computer-implemented method, comprising:
	using a combination of an image sensor, light intensity, Wi-Fi radio, and a proximity sensor to determine that a user device is within an indoor environment
	receiving an indication of an acceleration event at a start position and a deceleration event associated with the user device that is located in the indoor environment; 
	determining a traveled distance of the user device based at least on an amount of time elapsed between the acceleration event and the deceleration event; 
	obtaining sensor data collected during the time elapsed and associated with the user device, wherein the sensor data includes a proximity of the user device to one or more checkpoint devices that are associated with corresponding zones within the indoor environment; 	
	determining a direction of travel of the user device based at least on the sensor data;	
	mapping, using an architectural plan associated with the user environment, a finish position relative to the start position of the user device in the indoor environment based at least on the traveled distance and the direction of travel; and
	using aggregated from multiple user devices to  predict a distance between floors in the indoor environment, wherein the predicted distance between floors is appended to an architectural plan of the indoor environment.

10. (Previously Presented) The computer-implemented method of claim 9, further comprising:
obtaining the architectural plan associated with the indoor environment;
identifying a number of floor levels in the indoor environment based at least on the architectural plan, wherein the number of floor levels is greater than one; 
determining distances between consecutive floor levels; and 
identifying a floor level corresponding to the finish position based at least on the distances between the consecutive floor levels, the traveled distance, and the direction of travel.

11. (Currently Amended) The computer-implemented method of claim 9, further comprising: 
obtaining the architectural plan associated with the indoor environment; 
identifying a number of floor levels in the indoor environment based at least on the architectural plan, wherein the number of floor levels is greater than one; 
receiving the crowdsourced data indicative of traveled distances between the floor levels from the user devices located in the indoor environment;
predicting distances between consecutive floor levels based at least on the crowdsourced data; and
identifying a floor level corresponding to the finish position based at least on the predicted distances between the consecutive floor levels, the traveled distance, and the direction of travel.  

12. (Previously Presented) The computer-implemented method of claim 9, further comprising:
obtaining the architectural plan associated with the indoor environment;
identifying a number of terminals in the indoor environment based at least on the architectural plan, wherein the number of terminals is greater than one; 
determining distances between consecutive terminals; and 
identifying a terminal corresponding to the finish position based at least on the distances between the consecutive terminals, the traveled distance, and the direction of travel.
 
13. (Previously Presented) The computer-implemented method of claim 9, further comprising:
obtaining the architectural plan associated with the indoor environment; 
identifying a number of terminals in the indoor environment based at least on the architectural plan, wherein the number of terminals is greater than one; 
receiving the crowdsourced data indicative of traveled distances between the terminals from a plurality of user devices located in the indoor environment;
predicting distances between consecutive terminals based at least on the crowdsourced data; and
identifying a terminal corresponding to the finish position based at least on the predicted distances between the consecutive terminals, the distance traveled, and the direction of travel.

14. (Previously Presented) The computer-implemented method of claim 9, further comprising:
determining whether the time elapsed is below a predetermined threshold; and 
in response to the time elapsed that is below the predetermined threshold, determining that the start position is the same as the finish position.

15. (Original) The computer-implemented method of claim 9, wherein the sensor data comprises at least one of image data, signal strength, directional data, audio echo data, light intensity data, proximity data, and Wi-Fi data.

16. (Previously Presented) The computer-implemented method of claim 9, further comprising:
obtaining the architectural plan associated with the indoor environment;
identifying a location of a checkpoint device in the indoor environment based at least on the architectural plan, wherein a number of locations is greater than one;
determining whether the sensor data indicates that the proximity between the user device and the checkpoint device is below a predetermined threshold; and
in response to the proximity that is below the predetermined threshold, establishing the start position as the location of the checkpoint device.

17. (Currently Amended) A system, comprising:
one or more non-transitory storage mediums configured to provide stored computer-readable instructions, the one or more non-transitory storage mediums coupled to one or more processors, the one or more processors configured to execute the computer-readable instructions to cause the one or more processors to:
using a combination of an image sensor, light intensity, Wi-Fi radio, and a proximity sensor to determine that a user device is within an indoor environment;
receiving an indication of an acceleration event at a start position and a deceleration event associated with the user device that is located in the indoor environment; 
determining a traveled distance of the user device based at least on an amount of time elapsed between the acceleration event and the deceleration event; 
obtaining sensor data collected during the time elapsed and associated with the user device, wherein the sensor data includes a proximity of the user device to one or more checkpoint devices that are associated with corresponding zones within the indoor environment; 	
determining a direction of travel of the user device based at least on the sensor data;	
mapping, using an architectural plan associated with the user environment, a finish position relative to the start position of the user device in the indoor environment based at least on the traveled distance and the direction of travel; and
using aggregated from multiple user devices to predict a distance between floors in the indoor environment, wherein the predicted distance between floors is appended to an architectural plan of the indoor environment.

18. (Previously Presented) The system of claim 17, wherein the one or more processor is further configured to:
determining whether the time elapsed is below a predetermined threshold; and 
in response to the time elapsed that is below the predetermined threshold, determining that the start position is the same as the finish position.

19. (Original) The system of claim 17, wherein the one or more processor is further configured to:
broadcast the finish position of the user device to an additional user device in response to an emergency notification associated with the indoor environment.

20. (Original) The system of claim 17, wherein the one or more processor is further configured to:
generate navigation instructions in the indoor environment based at least on a navigated route of the user device from the start position and the finish position. 


	Conclusion	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/           Examiner, Art Unit 2644